MEMORANDUM **
Qingrong Jiang, a native and citizen of China, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming without opinion an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the IJ’s determination that Jiang is statutorily ineligible for asylum based on the one-year *873time bar. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir.2005).
We have jurisdiction pursuant to 8 U.S.C. § 1252 over Jiang’s withholding of removal claim. Reviewing for substantial evidence, Sidhu v. INS, 220 F.3d 1085, 1088 (9th Cir.2000), we deny Jiang’s claim.
Substantial evidence supports the IJ’s denial of withholding of removal because Jiang failed to testify credibly regarding his Falun Gong practices. See id. at 1091.
We lack jurisdiction to consider Jiang’s challenge to the denial of CAT relief because he failed to exhaust it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.